I disagree with the majority as to the effect and consequences of the interlocutory order entered July 26, 1923, in the original divorce proceedings. It was manifestly the intention and purpose of the court in that action to dispose of the community property according to the agreement *Page 296 
of the parties, to which reference was made by the same court in its findings and conclusions. According to that agreement, as referred to in the findings in the present action, appellant was directed to execute and deliver to respondent quitclaim deeds to the community property upon the creation by respondent of a trust fund for the benefit of the then minor child. The interlocutory order was made pursuant to Rem. Rev. Stat., § 988 [P.C. § 7507], which provides that such order as to "division of property shall be final and conclusive upon the parties subject only to the right of appeal." No appeal was taken from that order, and it is, therefore, final and binding. As a matter of fact, both parties now rely upon that order as sustaining their present respective contentions. Indeed, having by their agreement induced the court in the divorce action to enter such an order, both parties are now estopped to repudiate or attack it.
What, then, were or are the rights of the parties under the interlocutory order? Appellant was entitled to have the trust fund created by respondent, and respondent was entitled to have quitclaim deeds to the property upon the creation by him of the trust fund.
The purpose and effect of the interlocutory order were to provide security for the trust by subjecting the property under consideration to an equitable lien, to be dissolved when respondent had fully paid the amount of the trust fund. Under such lien, respondent's position, with reference to the property, was similar to that of a mortgagor.
Assuming, for the sake of argument, that appellant had a justiciable interest in the establishment and maintenance of the trust, she then had two remedies under the interlocutory order, upon respondent's defalcation. First, she could have maintained an action of debt for the amount due under the trust agreement *Page 297 
and, upon obtaining judgment, could have had execution issue and levied upon any of respondent's property. Second, she could have instituted an equitable action to foreclose her lien on the property and had the land sold or sequestered under a judicial decree, and the proceeds of sale or the rents upon sequestration applied upon respondent's obligation. She did not adopt either form of remedy, but, instead, has instituted an action in the nature of a rescission of the obligations arising under the interlocutory order with respect to the disposition of the property. Though termed an action to quiet title, it was, in fact, an action to convert a security interest into a tenancy in common by means of a rescission. In the meantime, however, appellant has received five thousand dollars of the eight thousand dollars which respondent was obligated to pay. This, she retains. She is now asking equity, but does not offer to do equity, and, by the majority opinion, she is permitted to reinstate her interest in the community property without accounting for what she has received under the interlocutory order.
Furthermore, it will be noted that appellant did not begin her present action until August 9, 1929, six years after the entry of the interlocutory order and two years after the final decree. The action was then allowed to lie dormant until July 9, 1937, a period of eight years lacking one month. In the meantime, respondent continued to make the monthly payments of fifty dollars. I am of the view expressed by the trial court that the action became stale, and that it was properly dismissed.
More than this, the son, for whom the trust was to be created in order that he might secure a college education, became of age in 1936. The evidence shows that he has spent two years in college. Any loss occasioned by his inability to complete a college education *Page 298 
has been his loss, not that of appellant's, and any claim to the trust fund and the obligations under the trust agreement rests with him, not with her.
In my opinion, under all the circumstances shown to exist in this case, appellant is not entitled to have title to any part of the real estate quieted in her. I therefore dissent.
ROBINSON, SIMPSON, and MILLARD, JJ., concur with STEINERT, J.